EXHIBIT 10.1

 

DISCHARGE AND SATISFACTION OF INDEBTEDNESS

 

This Discharge and Satisfaction of Indebtedness Agreement (the “Agreement”) is
made and entered into as of the 29th day of December 2016 by and between Mix 1
Life, Inc., a Nevada corporation (“Borrower”), and Spyglass Capital Partners,
LLC and its registered assigns (“Holder”).

 

Reference is made to the 7.5% Senior Secured Convertible Debenture Due March 10,
2017 (the “Debenture”), originally issued on March 10, 2015, by and between
Borrower and Holder. Unless otherwise specified, capitalized terms used herein
have the meaning assigned to them in the Debenture.

 

RECITALS

 

WHEREAS, pursuant to the Debenture, Borrower promised to pay Holder the
principal sum of $1,600,000.00 USD on March 10, 2017, plus accrued interest as
specified in the Debenture; and

 

WHEREAS, Borrower secured its payment obligation under the Debenture by certain
assets of the Borrower as specified in the Debenture; and

 

WHEREAS, Borrower desires to prepay the entire principal balance of the loan
evidenced by the Debenture, plus accrued and unpaid interest, prior to the
maturity thereof by adjusting the Conversion Price specified in the Debenture,
in return for which Holder has agreed to discount the amount required to
discharge and satisfy all amounts due and payable under the Debenture, and to
release the security pledged therefor.

 

NOW THEREFORE, in consideration of the payments by Borrower to Holder described
herein, the covenants and agreements of the parties in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 



 

1.

In consideration for the payment by Borrower to Holder of $1,600,000.00 USD,
effected through the conversion of the Debenture into 1,230,770 of common shares
of Borrower, representing a Conversion Price of $1.30 per share, in full
satisfaction and discharge of the outstanding principal balance and the interest
on the outstanding principal balance of the Debenture through the date hereof,
Holder discharges, releases, forgives, and considers fully paid all of
Borrower’s obligations under the Debenture, and the Debenture and the Security
Agreement evidencing the security interest securing payment thereof, shall
thereupon be null and void and of no further force or effect.



 



 

2.

Holder agrees promptly to file, or cause to be filed, termination statements
respecting its security interest in the assets of the Borrower in each
jurisdiction in which Holder filed statements perfecting its security interest
in the assets of the Borrower in connection with the Debenture, and to take such
further actions, and to execute, acknowledge, seal and deliver any and all
documents or instruments necessary or appropriate to discharge any interest it
has or may claim in the assets of the Borrower, and consents to the filing of
this Agreement with any U.S. federal, state, or local governmental authority
that Borrower deems necessary or appropriate. Holder hereby authorizes the
filing of any UCC-3 termination statements necessary to terminate Holder’s
security interest in the assets of the Borrower in connection with the
Debenture.



 

 1

 



 



 

3.

This Agreement may be executed in counterparts which, taken together, shall
constitute one original. This Agreement shall be governed in accordance with the
laws of the State of Nevada.



 

IN WITNESS WHEREOF, the parties have executed this Discharge and Satisfaction of
Indebtedness as of the date first written above.

 

 



MIX 1 LIFE, INC.

 SPYGLASS CAPITAL PARTNERS, LLC 

 

 

 

 

 

/s/ Jerry Dellaportas

  

/s/ Eric Reinhard

 By:Jerry Dellaportas  By:Eric Reinhard Title:Chief Executive Officer  Title:CEO
and General Partner 



  



 2

 



 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 7.5% Senior Secured
Convertible Debenture due March 10, 2017 of Mix 1 Life Inc., a Nevada
corporation (the “Company”), into shares of common stock (the “Common Stock”),
of the Company according to the conditions hereof, as of the date written below.
If shares of Common Stock are to be issued in the name of a person other than
the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

 



Conversion calculations:

$1.30 per share

Date to Effect Conversion:

12/19/2016

 

Principal Amount of Debenture to be Converted:

$1,600,000

 

Number of shares of Common Stock to be issued:

1,230,770

 

Name:

Spyglass Capital Partners, LLC



 

 



Signature:/s/ Eric Reinhard  By: Eric Reinhard Title:CEO and General Manager 



 

Address for Delivery of Common Stock Certificates:

Spyglass Capital Partners

c/o Eric Reinhard

27 Main Street, Suite 302A

Edwards, CO 81632

 



 3

 



 

Schedule 1

 

CONVERSION SCHEDULE

 

The 7.5% Senior Secured Convertible Debentures due on March 10, 2017 in the
original Principal amount of $1,600,000.00 is issued by Mix 1 Life Inc., a
Nevada corporation. This Conversion Schedule reflects conversions made under
Section 4 of the above referenced Debenture.

 

Dated: ___________________________

 



Date of Conversion

(or for first entry, Original Issue Date)

 

Amount of Conversion

Aggregate Principal Amount Remaining Subsequent to Conversion

(or original Principal Amount)

 

Company Attest



 

 4

 



 

Schedule 2

 

WARRANT COVERAGE

 

Mix 1 Life, Inc. hereby grants warrant coverage to the 7.5% Senior Secured
Convertible Debenture due March 10, 2017 of Mix 1 Life Inc., a Nevada
corporation (the “Company”), on a 1:1 basis (1,230,770 shares) This warrant
coverage will remain in effect from the date of this agreement until 3 years
after the date of this agreement. The strike price for these warrants will be
$1.30 per share and will convert into shares of common stock (the “Common
Stock”), of the Company according to the conditions hereof, as of the date
written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

 

The warrant holder must notify the Company in writing of their intent to
exercise the warrant 30 days prior to the exercise date.

 



    

Date: 12/29/2016

By:/s/ Jerry Delaportas

 

 

Jerry Delaportas, CEO

 



 



 5

 



 

DISCHARGE AND SATISFACTION OF INDEBTEDNESS

 

 This Discharge and Satisfaction of Indebtedness Agreement (the “Agreement”) is
made and entered into as of the 29th day of December 2016 by and between Mix 1
Life, Inc., a Nevada corporation (“Borrower”), and Spyglass Capital Partners,
LLC II and its registered assigns (“Holder”).

 

Reference is made to the 7.5% Senior Secured Convertible Debenture Due March 10,
2017 (the “Debenture”), originally issued on March 10, 2015, by and between
Borrower and Holder. Unless otherwise specified, capitalized terms used herein
have the meaning assigned to them in the Debenture.

 

RECITALS

 

WHEREAS, pursuant to the Debenture, Borrower promised to pay Holder the
principal sum of $710,000.00 USD on March 10, 2017, plus accrued interest as
specified in the Debenture; and

 

WHEREAS, Borrower secured its payment obligation under the Debenture by certain
assets of the Borrower as specified in the Debenture; and

 

WHEREAS, Borrower desires to pay the entire principal balance of the loan
evidenced by the Debenture, plus accrued and unpaid interest, prior to the
maturity thereof by adjusting the Conversion Price specified in the Debenture,
in return for which Holder has agreed to discount the amount required to
discharge and satisfy all amounts due and payable under the Debenture, and to
release the security pledged therefor.

 

NOW THEREFORE, in consideration of the payments by Borrower to Holder described
herein, the covenants and agreements of the parties in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 



 

1.

In consideration for the payment by Borrower to Holder of $710,000.00 USD,
effected through the conversion of the Debenture into 546,154 of common shares
of Borrower, representing a Conversion Price of $1.30 per share, in full
satisfaction and discharge of the outstanding principal balance and the interest
on the outstanding principal balance of the Debenture through the date hereof,
Holder discharges, releases, forgives, and considers fully paid all of
Borrower’s obligations under the Debenture, and the Debenture and the Security
Agreement evidencing the security interest securing payment thereof, shall
thereupon be null and void and of no further force or effect.



 



 

2.

Holder agrees promptly to file, or cause to be filed, termination statements
respecting its security interest in the assets of the Borrower in each
jurisdiction in which Holder filed statements perfecting its security interest
in the assets of the Borrower in connection with the Debenture, and to take such
further actions, and to execute, acknowledge, seal and deliver any and all
documents or instruments necessary or appropriate to discharge any interest it
has or may claim in the assets of the Borrower, and consents to the filing of
this Agreement with any U.S. federal, state, or local governmental authority
that Borrower deems necessary or appropriate. Holder hereby authorizes the
filing of any UCC-3 termination statements necessary to terminate Holder’s
security interest in the assets of the Borrower in connection with the
Debenture.



  



 6

 



 



 

3.

This Agreement may be executed in counterparts which, taken together, shall
constitute one original. This Agreement shall be governed in accordance with the
laws of the State of Nevada.



  

IN WITNESS WHEREOF, the parties have executed this Discharge and Satisfaction of
Indebtedness as of the date first written above.

 



MIX 1 LIFE, INC. SPYGLASS CAPITAL PARTNERS, LLC 

 

 

 

 

 

/s/ Jerry Dellaportas  

/s/ Eric Reinhard

 By:Jerry Dellaportas   By:Eric Reinhard Title:Chief Executive Officer
 Title:CEO and General Manager 



 



 7

 



 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 7.5% Senior Secured
Convertible Debenture due March 10, 2017 of Mix 1 Life Inc., a Nevada
corporation (the “Company”), into shares of common stock (the “Common Stock”),
of the Company according to the conditions hereof, as of the date written below.
If shares of Common Stock are to be issued in the name of a person other than
the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

  



Conversion calculations:

$1.30 per share

Date to Effect Conversion:

12/19/2016

 

Principal Amount of Debenture to be Converted:

$710,000

 

Number of shares of Common Stock to be issued:

546,154

 

Name:

Spyglass Capital Partners, LLC



 

 



Signature:/s/ Eric Reinhard By: Eric Reinhard Title:CEO and General Manager 



  

Address for Delivery of Common Stock Certificates:

Spyglass Capital Partners

c/o Eric Reinhard

27 Main Street, Suite 302A

Edwards, CO 81632

 

 8

 



 

Schedule 1

 

CONVERSION SCHEDULE

 

The 7.5% Senior Secured Convertible Debentures due on March 10, 2017 in the
original Principal amount of $710,000.00 is issued by Mix 1 Life Inc., a Nevada
corporation. This Conversion Schedule reflects conversions made under Section 4
of the above referenced Debenture.

 

Dated: __________________________

 



Date of Conversion

(or for first entry, Original Issue Date)

 

Amount of Conversion

Aggregate Principal Amount Remaining Subsequent to Conversion

(or original Principal Amount)

 

Company Attest



 

 9

 



 

Schedule 2

 

WARRANT COVERAGE

 

Mix 1 Life, Inc. hereby grants warrant coverage to the 7.5% Senior Secured
Convertible Debenture due March 10, 2017 of Mix 1 Life Inc., a Nevada
corporation (the “Company”), on a 1:1 basis (546,154 shares) This warrant
coverage will remain in effect from the date of this agreement until 3 years
after the date of this agreement. The strike price for these warrants will be
$1.30 per share and will convert into shares of common stock (the “Common
Stock”), of the Company according to the conditions hereof, as of the date
written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

 

The warrant holder must notify the Company in writing of their intent to
exercise the warrant 30 days prior to the exercise date.

 

 



    

Date: 12/29/2016

By:

/s/ Jerry Dellaportas

 

 

Jerry Delaportas, CEO

 



  

 



 

10

 



 